Allowable Subject Matter
Claims 1 and 3-7 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show a heat source unit for a refrigerator having the drain gutter and wherein a main drain port is formed at an end portion of the drain gutter where the depth of the entire drain gutter is deepest, and the main drain port is intended to drain water in the drain gutter to an outside of the machine chamber and wherein a secondary drain port is formed at an end portion of the drain gutter where the depth of the entire drain gutter is shallowest, the secondary drain port being intended to drain water in the drain gutter to the outside of the machine chamber, wherein the main drain port and the secondary drain port are formed in side plates of the drain gutter, and a lowermost portion of the secondary drain port is lower in position than an uppermost portion of the main drain port.  U.S. Patent 7,878,019 to Cantolino teaches a one-piece float switch housing and drain line assembly with condensate collection pan, U.S. Patent 7,430,877 to Davenport et al. teaches an air conditioning apparatus and associated condensate drain pan structure, U.S Patent 10,830,490 to Rokade et al. teaches a liquid drainage system and method and U.S. Patent Application Publication 2013/0312432 to Hodges et al. teaches a water-evacuator for air conditioner, but they do not teach, alone or in combination, the key claimed technical features, as described in detail above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 5712725567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
3/23/2021